Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 10, 2018

                                     No. 04-18-00131-CV

     Lorraine KENYON, Individually and as Executrix of the Estate of Theodore Kenyon,
                                      Appellants

                                               v.

                       ELEPHANT INSURANCE COMPANY, LLC,
                                    Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI14055
                         Honorable Michael E. Mery, Judge Presiding


                                        ORDER
        Appellant’s reply brief was due October 29, 2018. Appellant filed an untimely reply brief
on November 26, 2018. Appellant now files an unopposed motion for extension of time to file
her reply brief by an additional 28 days, until November 26, 2018, and requests that her reply
brief filed on November 26, 2018 be considered timely. Appellant’s motion is GRANTED.
Appellant’s reply brief filed on November 26, 2018 is deemed timely as filed.




       It is so ORDERED on December 10, 2018.
                                                    PER CURIAM


ATTESTED TO: __________________________________
             Keith E. Hottle,
            Clerk of Court